DETAILED ACTION

This office action is a response to the amendment filed on 02/22/2022. Claims 1-17 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 02/22/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a network data processing method which involves receiving a request for joining in a multicast group by a terminal. A terminal identifier is added to a multicast group corresponding to a target channel identifier, where the multicast group corresponding to the target channel identifier comprises a terminal identifier of network data corresponding to the target channel identifier that is requested. The data is delivered by an air interface resource corresponding to the multicast group based on the multicast group and a group scheduling identifier. The air interface resource is decoded by the terminal in the multicast group based on the group scheduling identifier to obtain the network data. 
Closest prior art include Pichna et al., Kamata et al., and Akbar et al. Pichna discloses a method for receiving a multicast flow at a gateway where a request from the terminal to join a multicast group is received at the gateway. 
Kamata discloses that when an access server receives a join message requesting membership in a multicast group, a user ID and a multicast group address are received. The server authenticates the membership of the user in the group based on the user ID and multicast group address. 
Akbar discloses that the base station associates channel assignment with multicast MAC ID. The base station receives multicast data packets and transmits the data using the multicast MAC ID using a designated channel. Although Kamata discloses an association between user ID, multicast group address and session ID; prior art on record does not disclose that the multicast group corresponds to a group scheduling identifier and the target channel identifier, and the group scheduling identifier is used to decode an air interface corresponding to the target channel. 
Claims 1, 9, 17 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the multicast group is corresponding to a group scheduling identifier and the target channel identifier, wherein the group scheduling identifier is used by the first terminal to decode an air interface resource corresponding to the target channel identifier to obtain network data, and wherein the multicast group comprises an identifier of a second terminal that has requested the network data corresponding to the target channel identifier; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414